Citation Nr: 0413930	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease.

2.  Entitlement to an initial evaluation in excess of 
40 percent from January 31, 1997 to March 3, 1999, and from 
February 24, 2000, to the present for chronic gastritis with 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for chronic 
gastritis with peptic ulcer disease, effective January 31, 
1997, and assigned a 40 percent evaluation from January 31, 
1997, to March 3, 1999, and a noncompensable evaluation from 
March 4, 1999.  The veteran appealed the evaluations assigned 
and the effective date for the grant of service connection.

In a June 2000 rating decision, the RO granted a 40 percent 
evaluation for chronic gastritis with peptic ulcer disease, 
effective February 24, 2000.

The Board notes that in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in June 2001, the veteran stated 
that he was unable to maintain gainful employment as a result 
of his service-connected chronic gastritis with peptic ulcer 
disease.  Thus, the veteran has filed an informal claim for a 
total rating for compensation based upon individual 
unemployability.  Additionally, the veteran submitted a copy 
of part of the June 2000 statement of the case, which 
addressed effective dates when clear and unmistakable error 
is found in a decision.  The veteran highlighted that part of 
the regulation, and stated that the 1954 decision was not 
correct.  The Board finds that this could be construed as a 
claim for clear and unmistakable error in the January 1955 
rating decision.  As this claim, and the claim for a total 
rating for compensation based upon individual 
unemployability, have not been procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In an October 2002 decision, the Board (1) denied an 
effective date earlier than January 31, 1997, for the grant 
of service connection for chronic gastritis with peptic ulcer 
disease; (2) denied initial evaluation in excess of 
40 percent from January 31, 1997 to March 3, 1999, and from 
February 24, 2000, for chronic gastritis with peptic ulcer 
disease; and (3) granted an initial evaluation of 40 percent 
from March 4, 1999, to February 23, 2000, for chronic 
gastritis with peptic ulcer disease.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2003, the Secretary of VA and the veteran (the parties) filed 
a joint motion to partially vacate the October 2002 Board 
decision and remand the applicable issues, asserting that the 
Board failed to ensure that the requirements set forth in 
VA's amended duty to notify statute and regulations had been 
met.  The parties noted that the veteran did not wish to 
disturb the portion of the Board's decision that granted an 
initial evaluation of 40 percent from March 4, 1999, to 
February 23, 2000, for chronic gastritis with peptic ulcer 
disease.  The Court granted the joint motion that same month.  
The case has been returned to the Board for further appellate 
review.

The parties noted that section 5103(a), title 38, U.S. Code, 
as amended by the Veterans Claims Assistance Act of 2000 
(VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claims for entitlement to an effective date earlier than 
January 31, 1997, for the grant of service connection for 
chronic gastritis with peptic ulcer disease and entitlement 
to an initial evaluation in excess of 40 percent from January 
31, 1997 to March 3, 1999, and from February 24, 2000, to the 
present for chronic gastritis with peptic ulcer disease and, 
in the same document, which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that the 
veteran must be provided with the above notice prior to its 
consideration of the veteran's claims.

Additionally, the veteran was last examined for the service-
connected chronic gastritis with peptic ulcer disease in 
August 1999.  The Board finds that a current examination is 
warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for entitlement to an effective date 
earlier than January 31, 1997, for the 
grant of service connection for chronic 
gastritis with peptic ulcer disease and 
entitlement to an initial evaluation in 
excess of 40 percent from January 31, 
1997 to March 3, 1999, and from February 
24, 2000, to the present for chronic 
gastritis with peptic ulcer disease and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should schedule the veteran 
for a VA examination in connection with 
the claim for entitlement to an initial 
evaluation in excess of 40 percent for 
gastritis with peptic ulcer disease to 
determine the current level of the 
service-connected disability.  The 
examiner should address the symptoms that 
are applicable to the veteran's service-
connected disability.  Any opinion 
expressed in the examination report 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


